IN THE SUPREME COURT OF THE STATE OF NEVADA


                OCTAVIO MENDOZA,                                      No. 61572
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.
                                                                                  FILED
                                                                                  APR 0 9 2013


                                           ORDER OF AFFIRMANCE

                             This is a proper person appeal from an order of the district
                court denying a post-conviction petition for a writ of habeas corpus.'
                Eighth Judicial District Court, Clark County; Michael Villani, Judge.
                             On May 4, 2012, appellant filed a proper person post-
                conviction petition for a writ of habeas corpus in the district court
                challenging a prison disciplinary hearing, which resulted in a finding of
                guilt of MJ25 (threats) and MJ10 (gang activity), and the forfeiture of 180
                days of good time credits. Appellant claimed that he was deprived of due
                process because he was not provided specific notice of the amount of
                credits to be forfeited.
                             Appellant failed to demonstrate a violation of due process
                because he received: (1) advance written notice of the charges; (2) written
                statement of the fact-finders of the evidence relied upon and the reasons
                for disciplinary action; and (3) a qualified right to call witnesses and

                      'This appeal has been submitted for decision without oral argument,
                NRAP 34(0(3), and we conclude that the record is sufficient for our review
                and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682,
                541 P.2d 910, 911 (1975).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                     )3 IcSIL)
                                                                         - Atee       MISFAieT   . -_   r
                present evidence. Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). Some
                evidence supports the decision by the prison disciplinary hearing officer,
                Superintendent v. Hill, 472 U.S. 445, 455 (1985), and therefore, appellant
                failed to demonstrate that he was entitled to relief. Minimal due process
                does not require appellant be informed of the specific amount of credits to
                be forfeited, and the record indicates that appellant was aware that a
                consequence of the hearing could be the forfeiture of credits. Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Hardesty


                                                                                  J.




                cc:   Hon. Michael Villani, District Judge
                      Octavio Mendoza
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                        :AWE              11`'.   MIELMENIMINIEW                              HUI